UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4714


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALEX WHITE, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard M. Gergel, District Judge. (2:15-cr-00311-RMG-1)


Submitted: August 31, 2017                                  Decided: September 19, 2017


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hannah Rogers Metcalfe, METCALFE & ATKINSON, LLC, Greenville, South
Carolina, for Appellant. Robert Nicholas Bianchi, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alex White, III, entered a conditional guilty plea to being a felon in possession of

a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012), and was sentenced to

70 months’ imprisonment. See Fed. R. Crim. P. 11(a)(2). Appellate counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), conceding that there are no

meritorious grounds for appeal, but questioning whether the district court erred in

denying White’s motion to suppress evidence found in his vehicle as the result of a traffic

stop and subsequent inventory search. Finding no error, we affirm.

       “When a district court has denied a motion to suppress, we review the court’s legal

conclusions de novo and its factual findings for clear error[,] view[ing] the evidence in

the light most favorable to the government . . . .” United States v. Hill, 852 F.3d 377, 381

(4th Cir. 2017) (citation omitted). “We owe particular deference to a district court’s

credibility determinations, for it is the role of the district court to observe witnesses and

weigh their credibility during a pre-trial motion to suppress.” United States v. Patiutka,

804 F.3d 684, 689 (4th Cir. 2015) (brackets and internal quotation marks omitted).

       Counsel first contends that the traffic stop was unreasonable because the police

officer did not have probable cause to believe that a traffic violation occurred. “When a

police officer stops a car and detains its occupants, the traffic stop amounts to a ‘seizure’

within the meaning of the Fourth Amendment.” United States v. White, 836 F.3d 437,

440 (4th Cir. 2016). “Therefore, to pass constitutional muster, the stop must not be

unreasonable under the circumstances.” Id. (internal quotation marks omitted). In order

for a traffic stop to be reasonable, “the officer [must] ha[ve] a constitutionally adequate

                                             2
basis for initiating” it, such as “reasonable suspicion or probable cause to believe that a

traffic violation has occurred.” Id. at 440-41.

       The district court found credible the officer’s testimony that he stopped White’s

vehicle because it swerved across a solid traffic line, in violation of S.C. Code Ann. § 56-

5-1810(a)-1900(a) (2006).     The officer’s testimony was consistent with the incident

report and warning ticket issued to White. Further, White failed to present any evidence

that the traffic violation did not occur or that otherwise rebutted the officer’s testimony

regarding the traffic stop. Nor does the record support White’s suggestion below that the

officer intentionally acted to ensure that the stop was not video-recorded. Therefore, we

conclude that the district court did not err in finding that the traffic stop was supported by

“a constitutionally adequate basis.” White, 836 F.3d at 440.

       Counsel next claims that the police department’s inventory search policy is

facially unconstitutional. “A warrantless search may . . . be valid, and the evidence

obtained from that search may be admissible, if the search falls within one of the narrow

and well-delineated exceptions to the Fourth Amendment’s warrant requirement,” such as

“the inventory search exception.” United States v. Matthews, 591 F.3d 230, 234 (4th Cir.

2009) (internal quotation marks omitted). “For the inventory search exception to apply,

the search must have been conducted according to standardized criteria, such as a

uniform police department policy. . . .” Id. at 235 (brackets and internal quotation marks

omitted). The existence of a standardized policy can be proven by written rules or

testimony on standard practices. Id. “[S]tandardized criteria must sufficiently limit a

searching officer’s discretion to prevent his search from becoming a ruse for . . .

                                              3
rummaging . . . to discover incriminating evidence,” providing “discretion only to the

extent necessary to . . . protect an owner’s property while it is in the custody of the police,

to insure against claims of lost, stolen, or vandalized property, and to guard the police

from danger.” Id. at 235, 238 (internal quotation marks omitted).

       In Matthews, we rejected appellant’s argument that the inventory search policy

lacked standardized criteria on how to handle closed containers because, while the policy

did not specifically address closed containers, it required “a complete inventory to be

taken on all impounded or confiscated vehicles including the interior, glove compartment

and trunk.” Id. at 237-38. We also determined that the policy sufficiently curtailed

officer discretion because it required officers to (1) search particular areas, (2) lock

valuables in the trunk of the vehicle, and (3) complete and file an inventory form. Id. at

238.

       White has not shown that the policy did not sufficiently limit the officer’s

discretion in searching his vehicle. See City of Los Angeles v. Patel, 135 S. Ct. 2443,

2451 (2015).     Similar to the policy in Matthews, the police department’s written

inventory policy here (1) prohibited officers from removing door panels or air ducts

without probable cause, (2) required officers to secure inventoried items in the trunk, and

(3) required officers to fill out and sign an inventory sheet. While the written policy does

not specify which areas of the vehicle to search or whether to search closed but unlocked

containers, the searching officer testified that an inventory search encompassed items in

plain view, including unlocked glove compartments and center consoles, but not locked

containers. We conclude that the inventory search policy constituted a standardized

                                              4
policy that sufficiently limited the officer’s discretion and is therefore facially

constitutional.

       Finally, counsel contends that the officer failed to follow the policy and conducted

the inventory search in bad faith. “Standardized search procedures must be administered

in good faith for their attendant searches to satisfy the Fourth Amendment.” United

States v. Banks, 482 F.3d 733, 739 (4th Cir. 2007) (internal quotation marks omitted).

“That is, an inventory search conducted pursuant to standardized procedures is valid so

long as the purpose of the inventory is not to gather incriminating evidence against the

owner.” Id. (ellipsis and internal quotation marks omitted). In determining whether the

inventory search is conducted pursuant to standardized procedures, the relevant inquiry is

not whether the searching officer “complied with all the written directives . . . but

whether . . . he acted in accordance with standard procedures more generally.” Id. at 740.

       As discussed above, the officer’s search of the laptop case and its contents was

justified under the department’s inventory search policy. While the officer did not list

every item found in the vehicle, he generally complied with standard procedures in

conducting the search. See id. Further, while White argued that the inventory search was

conducted in bad faith for the purpose of gathering evidence against him, it was

reasonable for the officer to conduct an inventory and have the car towed because neither

White nor his passenger could drive the car and it was stopped in a hazardous location.

See Matthews, 591 F.3d at 235 n.7. Thus, we conclude that the district court did not err

in denying White’s motion to suppress.



                                            5
      In accordance with Anders, we have reviewed the record in this case and found no

meritorious issues for appeal. We therefore affirm the district court’s judgment. This

court requires that counsel inform White, in writing, of the right to petition the Supreme

Court of the United States for further review. If White requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation. Counsel’s motion must state that a

copy thereof was served on White. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            6